Citation Nr: 1102687	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims. 

In July 2009, the Board remanded the matter to the AMC for the 
purposes of obtaining additional evidence and scheduling VA 
respiratory and audiological examinations.  On the issues of 
service connection for asbestosis and hearing loss, there has 
been substantial compliance with the Board's Remand order with 
regard to the AMC's attempt to obtain the Veteran's records and 
the requested development has been completed with regard to the 
requested examinations.  Therefore, no further action is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in December 2010.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's asbestosis was not manifested during active 
service or until many years thereafter, nor is it otherwise 
causally related to such service.   

2.  The Veteran's bilateral hearing loss was not manifested 
during active service or until many years thereafter, nor is it 
otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 
1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated March 2006 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b), as stated above.  
In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess.  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records, relevant VA treatment records, and 
relevant private treatment records.  The Veteran has not 
identified any additional records that VA failed to obtain.  

In the Board's July 2009 Remand order, the AMC was directed to 
obtain the Veteran's recent VA treatment records and any missing 
VA audiological treatment records, specifically any such records 
dated from April 2006 or May 2006.  The Veteran's recent VA 
treatment records were obtained.  The AMC submitted two requests 
for the specific audiological records referenced in the Board's 
Remand order in October 2009 and February 2010, and a response 
was received in February 2010.  No new audiological records dated 
from April or May 2006 were located.  In October 2009, the AMC 
sent a letter to the Veteran informing him that VA was attempting 
to obtain copies of his 2006 audiological records and requesting 
copies of any such records in his possession.  The Veteran 
responded that he had already submitted all records in his 
possession.

A review of the Veteran's VA treatment records from May 2006 
shows that an audiogram was scanned into the Veteran's electronic 
VA file that month and, at least as of that date, could 
apparently be accessed through a computerized imaging display 
system.  However, as noted, that particular scanned document was 
not recovered.  It is unclear whether the document can no longer 
be accessed or if the VA Medical Center (VAMC) in Birmingham, 
Alabama, neglected to attempt to retrieve the document through 
the imaging display system, but this issue need not be resolved 
as VA is not required to obtain the missing report before 
proceeding with the adjudication of the Veteran's claim.  The 
missing report, a scanned audiogram otherwise discussed in the 
Veteran's VA treatment records, is only relevant to the issue of 
whether the Veteran currently suffers from bilateral hearing loss 
in accordance with 38 C.F.R. § 3.385.  As the Board concedes the 
that the Veteran currently suffers from hearing loss below, this 
record is not relevant to the Veteran's claim for service 
connection for hearing loss as the claim has been decided on the 
issue of etiology, and not diagnosis.  Therefore, the missing 
audiogram that is otherwise discussed, described, and analyzed in 
the medical treatment records does not have a reasonable 
possibility of substantiating the Veteran's claim and VA need not 
obtain it before proceeding with the adjudication of the claim 
for service connection for hearing loss.  See Golz v. Shinseki, 
590 F.3d 1317, 1321-23 (2010).  

Similarly, the Board notes that the March 2010 VA respiratory 
examination refers to an X-ray taken that same day.  This X-ray 
record is not present in the claims folder.  However, as the 
findings are repeated, interpreted, and analyzed in the VA 
examination report, the Board need not obtain the X-ray record 
before proceeding with the adjudication of the Veteran's claim 
for service connection for asbestosis as it is duplicative of 
evidence already of record.  Golz, 590 F.3d at 1321-23.  

Lastly, in a September 2009 letter from the RO, the Veteran was 
asked to complete and return release forms so VA could obtain his 
complete treatment records from Dr. Segarra, Dr. Conner, and Dr. 
Ballard, or to obtain and send the information to VA himself.  In 
the same letter, he was also asked to provide any documents 
pertaining to occupational asbestos exposure.  The Veteran 
responded by resubmitting the private medical evidence already of 
record and asserted that he had no other information or evidence 
to give to VA.  Accordingly, no additional efforts are warranted 
in order to obtain these records.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Similarly, the Veteran's recent VA 
treatment records indicate that he receives private treatment 
from Dr. Cross.  However, at no time during the pendency of this 
appeal did the Veteran indicate that these records were relevant 
to the issues before the Board, request that VA provide them, or 
provide VA with sufficient information to identify and retrieve 
these records.  As such, VA has not violated its duty to assist 
the Veteran in making no attempt to retrieve these records.  
Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005). 

In accordance with the duty to assist, VA respiratory and 
audiological examinations were conducted in March 2010.  The 
examiners considered the Veteran's medical history and conducted 
appropriate tests and examinations.  The audiological examiner 
noted that the claims folder was reviewed.  While the respiratory 
examiner did not explicitly indicate that the claims folder was 
available for review, the Board finds that the specificity of the 
examination report demonstrates that the information in the 
claims folder was available to the examiner.  Furthermore, the 
Veteran was thoroughly interviewed.  Therefore, as the 
examinations provided by VA were accurate, descriptive, and based 
on the complete medical record, including the Veteran's lay 
assertions, VA has fulfilled any duty to provide a thorough and 
contemporaneous medical examination.  

Moreover, as discussed above, the Board is satisfied that the AMC 
has substantially complied with the Board's July 2009 remand 
directives with regard to the issues of entitlement to service 
connection for asbestosis and bilateral hearing loss.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that it directed the AMC 
to obtain complete copies of 1) any medical and legal documents 
pertaining to the Veteran's occupational exposure to asbestos and 
any corresponding litigation; 2) complete treatment records from 
Dr. Segarra, Dr. Conner, and Dr. Ballard; 3) records of any 
audiological testing done at the VAMC in Birmingham, Alabama, 
specifically audiogram tests performed in April 2006 and May 
2006; 4) any recent VA treatment records related to hearing loss 
and/or asbestosis.  The Board also directed the AMC to schedule 
the Veteran for VA audiological and respiratory examinations to 
obtain diagnoses and etiological opinions.  In this regard, the 
Board notes that all relevant federal records have been obtained, 
the Veteran asserts that all relevant private treatment records 
have been submitted, and in March 2010, the Veteran was afforded 
VA examinations where his bilateral hearing loss and respiratory 
conditions were evaluated and the requested opinions were 
provided. 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his asbestosis and bilateral hearing 
loss were incurred during service.  Service connection is 
established where a particular injury or disease resulting in 
disability was incurred in the line of duty in active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.306.  "[I]n order to establish service connection or service-
connected aggravation for a present disability the Veteran must 
show:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  
Organic diseases of the nervous system such as hearing loss may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 
187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  




A.  Asbestosis

The Veteran contends that he was exposed to asbestos while 
serving in the Navy on the U.S.S. Thomaston, and, as a result, 
currently suffers from asbestosis.  VA has issued a circular on 
asbestos-related diseases, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), which provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at M21-1, 
Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, (1) that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; (2) that VA is to develop any evidence of asbestos 
exposure before, during and after service; and (3) that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).

Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors; pleural effusions and 
fibrosis; pleural plaques; mesotheliomas of the pleura and 
peritoneum; and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  

M21-1, Part VI, para. 7.21(b) pertains to occupational exposure.  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products such 
as clutch facings and brake linings, manufacture and installation 
of roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  As noted above, high exposure 
to respirable asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

M21-1, Part VI, para. 7.21(c) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  In Dyment v. 
West, 13 Vet. App. 141, 145 (1999), the Court found that 
provisions of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

Upon review of the evidence, the Board finds that service 
connection is not warranted for asbestosis because the evidence 
does not show the existence of a current diagnosis of asbestosis.  
The Veteran filed his claim for service connection for asbestosis 
in February 2006.  To be present as a current disability, there 
must be evidence of the condition at some time during the appeals 
period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); 
see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves).  

The record contains evidence suggesting a diagnosis of asbestosis 
dated in January 1994 from Jay T. Segarra, M.D. and in July 1999 
from James W. Ballard, M.D.  Pulmonary function tests were also 
conducted in September 2003 showing a diagnosis of "asbestos 
exposure."  However, the current evidence of record does not 
indicate the existence of any continuing condition or residuals 
from this condition.  Rather, VA outpatient treatment records 
dated from 2005 to 2010 show no evidence of asbestosis.  In March 
2010, the VA examiner acknowledged the chest x-rays from the 
1990s which showed evidence of pleural plaques and were the basis 
for the prior diagnosis of asbestosis.  However, he noted that 
subsequent VA x-rays did not show any evidence of pleural plaques 
nor of pulmonary fibrosis.  

More importantly, a chest x-ray conducted at the time of the 
March 2010 VA examination showed lungs that were clear without 
evidence of pneumothorax, pneumonia, or pleural effusion.  The 
cardiomediastinal silhouette was enlarged, but stable since the 
previous study with no evidence of acute abnormality or evidence 
of asbestosis.  The VA examiner also that the Veteran was not 
currently being treated with any respiratory medications and does 
not suffer from asthma attacks.  His electronic problem list does 
indicate an ongoing respiratory problem, and he has limitations 
on his activity due to dyspnea.  The Veteran reported an 
occasionally productive cough and dyspnea at relatively low 
levels of exertion.  He did not report hemotypsis or anorexia.  
Upon examination, his lungs were clear to auscultation and 
percussion with diminished air movement at the bases, as it often 
seen with obesity.  Lung fields were clear above with no rhonchi, 
wheezing, or rales.  

Based on the radiographic evidence, review of the records, and 
the examination, the VA examiner provided a diagnosis of dyspnea 
on exertion with no evidence of asbestosis.  The examiner 
concluded that there was no evidence of asbestosis present.  This 
finding is consistent with the Veteran's VA treatment records, 
which also consistently show no reports of respiratory problems.  
See, e.g. January 2006 VA treatment records (showing regular 
respiration with clear breathing; no shortness of breath, 
coughing, or wheezing; and lungs clear to auscultation and 
percussion); January 2008 VA treatment records (reporting that 
patient was breathing at ease); March 2008 VA treatment records 
(noting that no cough or shortness of breath was reported); April 
2008 VA treatment records (reporting that the Veteran did not 
cough or wheeze and denied shortness of breath);  May 2009 VA 
treatment records (showing clear lungs bilaterally with no rales, 
rhonchi, or wheezes); March 2010 VA treatment records (showing 
that the Veteran denied shortness of breath or coughing).  

As such, the evidence dated during the appellate period reflects 
no findings or diagnoses of asbestosis or residuals of 
asbestosis.  Rather, the evidence includes the VA examiner's 
competent and well-supported determination that the Veteran does 
not have a present disability of asbestosis.  The Board notes 
that the evidence dated during the appellate period does contain 
the Veteran's assertion that he currently suffers from 
asbestosis.  Additionally, the Board acknowledges that lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 
F.3d 1313 (2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

Here, the Board finds that asbestosis is not the type of medical 
condition that can be identified by its unique and readily 
identifiable features.  Rather, VBA Manual M21-1, Part VI, para. 
7.21(c) requires radiographic evidence of parenchymal lung 
disease in order to substantiate a diagnosis based on asbestosis 
exposure.  The Veteran is competent to testify to his respiratory 
symptoms, but here these symptoms are not supported by a later 
diagnosis within the appellate period, and, furthermore, the 
Veteran's competent testimony regarding his symptoms is 
outweighed by the findings of the VA examiner, who acknowledged 
the Veteran's symptoms but determined that the radiographic 
evidence did not support a finding of asbestosis.

In the alternative, even if the evidence did support the 
existence of a present respiratory disorder, there no evidence 
linking any current respiratory disorder to the Veteran's 
military service.  While the Veteran's service treatment records 
show that he complained of respiratory problems in October 1956 
and was diagnosed with what was "most likely" pleurodynia, his 
chest X-ray was negative.  Additionally, no respiratory problems 
were noted at separation from active service.  The March 2010 VA 
examiner noted the diagnosis of pleurodynia with normal chest x-
ray in 1956 and stated that the Veteran had no new problems 
related to that.  The examiner concluded that the Veteran did not 
have any current respiratory problems that had their onset during 
his active military service.  

The Board also points out that the private examiners that 
diagnosed asbestosis in the 1990s did so based upon the Veteran's 
reported history of asbestos exposure during his civilian 
employment as a maintenance man in a melting department and 
working on pipelines for two different companies, and not based 
upon his active military service.  

In sum, there is no competent medical evidence of record showing 
the presence of a current respiratory disorder.  The March 2010 
VA examiner determined that the Veteran did not have asbestosis 
or any current respiratory problems that had their onset during 
his active military service.  As noted above, the Veteran is not 
competent to determine that he has asbestosis.  Evidence dated in 
the 1990s, prior to the appellate period, related a respiratory 
disorder (which is now resolved) to asbestos exposure during the 
Veteran's civilian employment.  There is no competent medical 
evidence of record relating any current respiratory disorder to 
the Veteran's active service.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim and the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53.  The claim for service connection for asbestosis must be 
denied.

B.  Hearing Loss

The Veteran contends that he currently suffers from hearing loss 
as a result of regular exposure to gunfire noise from a 50 
caliber machine gun while serving as a gunner's mate while in the 
Navy.  

The evidence demonstrates a current disability of bilateral 
hearing loss.  In this regard, at the Veteran's VA audiology 
examination in March 2010, the VA audiologist diagnosed mild to 
profound high frequency sensorineural hearing loss in the left 
ear, and mild to severe high frequency sensorineural hearing loss 
in the right ear.  Auditory thresholds were at or above 40 for 
four of the five relevant frequencies, for both ears, and his 
speech threshold scores were reported at 66 for the right ear, 
and 68 for the left ear.  Accordingly, the Veteran has a current 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

At his April 2006 audiological consultation, the Veteran stated 
that he first noticed hearing problems during his active military 
service as a gunner's mate aboard the U.S.S. Thomaston.  The 
Veteran's service personnel records, including his DD-214, show 
service aboard the U.S.S. Thomaston, but no specialty is noted.  
However, as the available evidence is consistent with the 
Veteran's testimony, the Board finds that his statements 
regarding the character of service and the noise exposure 
experienced are credible.  Therefore, noise exposure in service 
is conceded.  

However, there are no complains of hearing loss noted in the 
Veteran's service treatment records or at separation from 
service, and no audiological data was reported at the Veteran's 
separation examination.  At the March 2010 VA examination, the 
Veteran reported decreased hearing since 2006, but related his 
hearing loss to military noise exposure.  In addition to noise 
exposure in service, he also reported 40 years of occupational 
noise exposure, with hearing protection used only part of the 
time.  He also reported recreational noise exposure from hunting, 
boating, and lawn care, without hearing protection.  The VA 
examiner determined that the Veteran's hearing loss was less 
likely as not caused by or a result of his military noise 
exposure because the Veteran did not seek treatment for hearing 
loss before 2006 and had a significant history of civilian 
occupational and recreational noise exposure for almost 40 years 
without hearing protection.

The March 2010 VA examiner is competent to render an opinion on 
the etiology of the Veteran's hearing loss as a licensed 
audiologist, and the opinion provided was based on a review of 
the claims folder and a complete history of the Veteran's service 
and hearing loss.  Additionally, the examiner provided a thorough 
rationale for the opinion given.  Accordingly, the opinion of the 
examiner is highly probative and outweighs the other evidence of 
record, including the Veteran's lay statements that he first 
experienced audiological symptoms in service.  See Thompson, 14 
Vet. App. at 188; Owens, 7 Vet. App. at 433.  

Furthermore, the evidence of record does not support a finding 
that hearing loss manifested to a compensable degree within a 
year of service, or that symptoms of hearing loss have been 
continuous since service.  The Veteran has claimed that his noise 
exposure in service caused hearing loss during service and 
ultimately led to his current hearing loss, but he did not 
indicate whether he continued to experience symptoms of hearing 
loss after service prior to seeking treatment in 2006 and the 
history provided at his VA examination tends to show that he did 
not experience continuous symptoms.  As such, the Veteran's 
claims cannot be substantiated under the provisions of 38 C.F.R. 
§ 3.303(b).

Therefore, the preponderance of the evidence is against finding 
that the Veteran's hearing loss was incurred in service under all 
applicable theories of entitlement such that the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53.  Service connection for 
hearing loss must be denied.   


ORDER

Service connection for asbestosis is denied. 

Service connection for bilateral hearing loss is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, further development is warranted as the actions 
requested in the Board's June 2010 remand order have not been 
fully performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms).

In the Board's July 2009 Remand order, the Board directed the AMC 
to obtain a medical opinion as to whether it is as least as 
likely as not that any diagnosed tinnitus had its onset during 
active service or is related to any in-service disease or injury, 
including noise exposure as a gunner's mate in the Navy.  
Furthermore, the Board instructed the examiner to acknowledge the 
lay statements of record regarding the Veteran's reports of 
continuous symptoms since service.  Specifically, the Veteran 
reported intermittent and occasional ringing and roaring in both 
ears at an April 2006 VA audiological consultation.  Furthermore, 
the Veteran claimed tinnitus in his February 2006 claim and March 
2008 appeal, and he is competent to testify to symptoms of 
tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

The Veteran was provided with a VA examination in March 2010, but 
the examiner did not acknowledge the Veteran's lay statements of 
record and instead noted only that the Veteran did not report the 
presence of tinnitus during the case history interview.  As such, 
no etiological opinion was provided.  Therefore, the claim must 
be remanded so the medical opinion sought can be obtained.  
Stegall, 11 Vet. App. at 271 (finding that where a VA medical 
examination did not comply with the directions found in a prior 
remand order, the matter must be remanded for additional 
development); see also 38 C.F.R. § 4.2; Barr v. Nicholson, 21 
Vet. App. 303, 311 (holding that a medical opinion is inadequate 
where the examiner does not provide the requested opinion).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

Based on the review of this Remand and the 
claims folder, to include consideration of the 
Veteran's lay statements of record, the 
examiner should provide an opinion as to 
whether it is as least as likely as not (50% 
or greater probability) that any currently 
diagnosed tinnitus had its clinical onset 
during active service or is related to any in-
service disease, event, or injury, including 
noise exposure as a gunner's mate in the Navy.

If the examiner determines that the Veteran 
does not suffer from tinnitus, the examiner 
should reconcile this finding with the April 
2006 VA audiological consultation report, 
wherein the Veteran reported intermittent and 
occasional ringing and roaring in both ears.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, citing 
the objective medical findings leading to the 
conclusions.

2.  Review the VA  medical opinion obtained 
above to ensure that the remand directives 
have been accomplished, and if all questions 
posed are not answered, return the case to 
the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


